Title: From George Washington to the Pennsylvania General Assembly, 20 January 1779
From: Washington, George
To: Pennsylvania General Assembly


Gentlemen.
Head Quarters Philadelphia 20th Jany 1779

The liberal Testimony of approbation which you did me the honor of transmitting by the hands of His Excellency the President, coming from so respectable an Assembly cannot but make the deepest impression on my mind.
However conscious I am that your generous sensibility attributes infinitely too much to me—my respect for you leads me to acquiesce in your request and gratefully to subscribe myself Gentlemen Your much obliged and most humble servt.
